 


110 HR 4251 IH: Flu Vaccine Availability Act of 2008
U.S. House of Representatives
2007-12-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS 1st Session 
H. R. 4251 
IN THE HOUSE OF REPRESENTATIVES 
 
December 4, 2007 
Mr. Towns introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on Education and Labor, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned 
 
A BILL 
To authorize the Secretary of Health and Human Services to conduct a demonstration project for administering influenza vaccine to elementary and middle school students in qualified low-income schools, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Flu Vaccine Availability Act of 2008. 
2.Demonstration project for administering influenza vaccine to elementary and middle school students in qualified low-income schools 
(a)In generalFor the purpose of studying and reducing any socioeconomic disparities in the administration of influenza vaccine, the Secretary of Health and Human Services, directly or by grant or contract, shall conduct a demonstration project to administer influenza vaccine to all students who are enrolled in kindergarten through grade 8 in one or more qualified low-income schools in a metropolitan area. 
(b)ReportNot later than the end of fiscal year 2010, the Secretary shall submit a report to the Congress addressing the results of the demonstration project under this section. At a minimum, such report shall include the following: 
(1)An analysis of— 
(A)any socioeconomic disparities in the administration of influenza vaccine to students described in subsection (a); and 
(B)the effects of the demonstration project under this section on such disparities. 
(2)Recommendations on whether the demonstration project under this section should be extended or expanded. 
(3)Recommendations on any other administrative or legislative actions appropriate for reducing socioeconomic disparities in the administration of influenza vaccine. 
(c)DefinitionsIn this Act; 
(1)The term Secretary means the Secretary of Health and Human Services. 
(2)The term qualified low-income school means a public school that— 
(A)receives funds under part A of title I of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6311 et seq.); or 
(B)has a high percentage, as determined by the Secretary, of children eligible for free and reduced priced lunches under the Richard B. Russell National School Lunch Act (42 U.S.C. 1751 et seq.).  
(d)Authorization of appropriationsTo carry out this Act, there are authorized to be appropriated such sums as may be necessary for each of fiscal years 2009 and 2010. 
 
